Citation Nr: 1138986	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1994.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2007 rating decision of the VA Regional Office in Atlanta, Georgia that granted service connection for asthma, effective from March 15, 2007, and assigned a 30 percent disability rating.  The Veteran appeals for a higher initial rating.  

The Veteran was afforded a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected asthma is more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  It is maintained that he has been prescribed multiple medications in this regard, including Albuterol, Singulair, and Prednisone.

A statement was received in April 2010 from the Veteran's wife attesting to daily suffering, including wheezing and difficulty with respiration, even at night.  She related that he was totally dependent on his inhaler, that he had been prescribed multiple kinds, and that some of them were not effective in alleviating his symptoms.  

The Veteran presented testimony on personal hearing in March 2011 to the effect that his asthma had gotten worse and that he was unable to engage in his usual work as an electrician.  He stated that he had frequent asthmatic attacks that lasted from 30 minutes to an hour, and that he was awakened at night on account of his symptoms.  He related that he took medication twice a day.  The appellant testified that his asthma symptoms had led to a decline in the quality of his life.  During the Veteran's hearing, the representative noted that the Veteran had not had a VA compensation and pension examination since 2007.  

The record reflects that the Veteran most recently had a VA compensation and pension examination for asthma in May 2007.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran indicates that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability has increased in severity).  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482, citing Proscelle v. Derwinski, 2. Vet.App. 629, 632 (1992).  

Based on a review of the record as a whole, the Board is of the opinion that a VA examination to assess the status of the service-connected asthma is warranted.  The Board point outs that while it is not required to request a new examination simply because of the passage of time, VA's General Counsel has held that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the last examination. See VAOPGCPREC 11-95 (April 7, 1995).

Under the circumstances, the Veteran should be scheduled for a current VA examination.




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) letter notifying him of what is required for a higher rating for asthma and the effective date elements of the claim.

2.  Schedule the Veteran for an examination to determine the severity of asthma.  The Veteran's claims folder should be made available to the examiner and all tests and studies deemed necessary by the examiner should be performed.  The findings should be reported in detail.  The examiner should indicate whether the Veteran has at least monthly visits to a physician for required care of exacerbations, and/or the frequency of courses of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications. 

3.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


